UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Filed by the registrant n Filed by a party other than the registrant ¨ Check the appropriate box: ¨ Preliminary information statement ¨ Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2)) n Definitive information statement HYDROFLO, INC. (Name of Registrant as Specified in Its Charter) Payment of filing fee (Check the appropriate box): n No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transactions applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, schedule or registration statement no.: (3) Filing party: (4) Date filed: HYDROFLO, INC. 2501 Reliance Ave., Apex, NC 27539 NOTICE OF ANNUAL SHAREHOLDERS MEETING AND INFORMATION STATEMENT Dear HydroFlo, Inc. Shareholders: On behalf of the Board of Directors of HydroFlo, Inc., a North Carolina corporation (the “Company”), I cordially invite you to attend a Annual Meeting of Shareholders, which will be held on October, 26, 2007 at 3:00 p.m. (Eastern Standard Time) at the Company’s executive offices located at 2501 Reliance Ave., Apex, NC 27539. This Notice of the Annual Meeting and Information Statement (the “Notice”) is being furnished to the Company’s Shareholders in connection with the following corporate actions (the “Corporate Actions”) already authorized by resolutions of the Board of Directors and the written consent of a majority of the holders of the issued and outstanding common stock and in accordance with the North Carolina General Statutes. By and through this Notice, please be advised of the following proposals: 1. The approval of authority to the Company’s Board of Directors to amend the Company’s Articles of Incorporation to change of the name of the Company; 2. The approval of authority to the Company’s Board of Directors to appoint a new independent auditor; 3. The approval of authority to the Company’s Board of Directors to effect up to two reverse stock splits of the Company’s common stock with a reverse split range from 1 to 2 to 1 to 500; Only Shareholders of record at the close of business on October 10, 2007 will be given a copy of this Notice. Although the Board of Directors has already received the written consent of Shareholders holding a majority of 50% of the Company’s issued and outstanding common stock in connection with the above Proposals, enclosed you will find a proxy card appointing proxies to vote your shares at the Annual Meeting. If you do not plan to attend the Annual Meeting in person, please sign, date and return your proxy card as soon as possible so that your shares can be represented and voted in accordance with your instructions. If you decide to attend the Annual Meeting and wish to change your proxy vote, you may do so automatically by voting in person at the Annual Meeting. Sincerely, George A. Moore III George A. Moore, III President and CEO HYDROFLO, INC. NOTICE OF ANNUAL SHAREHOLDERS MEETING AND INFORMATION STATEMENT DATE, TIME AND PLACE OF ANNUAL MEETING The Annual Meeting will be held at 3:00 p.m. (Eastern Standard Time) on October 26, 2007 at the Company’s executive offices located at 2501 Reliance Ave, Apex, NC 27539. RECORD DATE The record date for purposes of determining which Shareholders may vote at the Annual Meeting is the close of business on October 10, 2007. On that date, there were 498,501,099 shares of common stock outstanding. PROXY CARDS Whether or not you are able to attend the Annual Meeting, your vote by proxy is important. Shareholders are encouraged to mark, sign, and date the enclosed proxy card and mail it promptly in the enclosed return envelope. The below proxy card is furnished in connection with the Shareholder’s Meeting and must be completed and returned in order to vote for or against the proposals. Proxies are being solicited by and on behalf of the Company’s Board of Directors. We will bear all expenses of this solicitation, including the cost of preparing and mailing this proxy statement. In addition to solicitation by use of the mails, proxies may be solicited by directors, officers, and employees in person or by telephone, telegram, or other means of communication. Such directors, officers, and employees will not be additionally compensated, but may be reimbursed for out-of-pocket expenses in connection with such solicitation. Arrangements will also be made with custodians, nominees, and fiduciaries for forwarding of proxy solicitation material to beneficial owners of the Company’s common stock held of record by such persons, and it may reimburse such custodians, nominees, and fiduciaries for reasonable expenses incurred in connection therewith. VOTING OF PROXIES All shares represented by a properly executed proxy will be voted at the Annual Meeting in accordance with the directions on such proxy. If no direction is indicated on a properly executed proxy, the shares covered thereby will be voted in favor of each Proposal. VOTING RIGHTS; QUORUM Shares representing a majority of the total outstanding votes, whether present or represented by proxy, constitute a quorum. If you vote or return a proxy, your shares will be considered part of the quorum. The affirmative vote of a majority of a quorum is needed to approve the Corporate Proposals. Each share of common stock is entitled to one vote. As we have previously stated, we have already received the affirmative vote for the Corporate Actions from a majority of the issued and outstanding shareholders of the Company, which represents, at the minimum, a majority of a quorum. REVOCATION OF PROXIES A stockholder who has executed and returned a proxy may revoke it at any time before it is voted by executing and returning a proxy bearing a later date, by giving written notice of revocation to the executive offices, or by attending the Annual Meeting and voting in person. PERSONS MAKING THE SOLICITATION This solicitation is being made by the Board of Directors. PROPOSAL NO. 1 AMENDMENT OF THE COMPANY’S ARTICLES OF INCORPORATION TO CHANGE THE COMPANY’S NAME The Board of Directors has recommended that the shareholders grant authority to the Board of Directors to amend the Company’s Restated Articles of Incorporation in order to effect name changes of the Company from “HydroFlo, Inc.” to a new name to be determined by the Board of Directors at a future date. The Board of Directors believes that a change of corporate name will provide recognition of the Company’s new corporate business direction. If the amendments to the Company’s Restated Articles of Incorporation are approved by a majority of the Company’s shareholders, the corporate name changes will become effective upon the Company’s filing of the Articles of Amendment with the North Carolina Secretary of State. It will not be necessary for shareholders to surrender their share certificates upon approval of the proposed name changes. Rather, when share certificates are presented for transfer, new share certificates bearing the new Company name will be issued. Should this Proposal No. 1 be adopted by a majority of the issued and outstanding shareholders, any such name changes and related amendments to the Company’s Restated Articles of Incorporation must be made prior to the Company’s next annual or special shareholder meeting. Vote Required The Board of Directors has adopted, ratified and approved the change in the Company name and submitted the proposed changes to the shareholders for their approval.The securities that are entitled to vote to amend the Restated Articles of Incorporation consist of issued and outstanding shares of $0.001 par value common voting stock outstanding on October 10, 2007, the record date for determining shareholders who are entitled to notice of and to vote on the proposed amendment to the Company’s Restated Articles of Incorporation. Resolution No. 1: “Shareholders representing the requisite majority of shares of common stock entitled to vote on the applicable proposal have approved authorizing the Board of Directors to amend the Company’s Articles of Incorporation to change the name of the Company from “HydroFlo, Inc.” to a new name to be determined by the Board of Directors.” Recommendation of the Board of Directors THE BOARD RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE PROPOSAL TO GRANT AUTHORITY TO THE BOARD OF DIRECTORS TO AMEND THE COMPANY’S RESTATED ARTICLES OF INCORPORATION IN ORDER TO CHANGE THE NAME OF THE COMPANY FROM “HYDROFLO, INC.” TO A NEW NAME TO BE DETERMINED BY THE BOARD OF DIRECTORS. PROPOSAL NO. 2 APPROVAL OF APPOINTMENT OF INDEPENDENT AUDITORS The Board of Directors has recommended the appointment of the firm of Thomas Leger
